FILED
                    UNITED STATES COURT OF APPEALS                       SEP 28 2010

                                                                    MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                    U .S. C O U R T OF APPE ALS




KAREN MARTOYAN; et al.,                         No. 07-70227

              Petitioners,                      Agency Nos.     A077-849-717
                                                                A077-849-718
  v.                                                            A077-849-719
                                                                A077-849-720
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.                       ORDER



Before:      SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Because this case was placed in the Pro Bono Program and should not have

been submitted on the briefs without oral argument, we sua sponte withdraw the

memorandum disposition filed on September 24, 2010. This case shall be placed

on the next available oral argument calendar.